Case: 3:19-cv-00158-TMR-SLO Doc #: 25 Filed: 06/25/20 Page: 1 of 2 PAGEID #: 440




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON


Geoshack Canada Company, et al.,

                               Plaintiffs,

v.                                                                      Case No. 3: 19-cv-158
                                                                       Judge Thomas M. Rose

Daniel Hendriks,

                               Defendant.



               ENTRY AND ORDER GRANTING IN PART EMERGENCY
               MOTION FOR TEMPORARY RESTRAINING ORDER
               PRELIMINARY INJUNCTION AND PREJUDGMENT
               ATTACHMENT BY DEFENDANT DANIEL W HENDRIKS.
               (ECF 21). PROCEEDS OF THE SALE OF ASSETS TO THE
               BRANDT GROUP OF COMPANIES MAY BE ATTACHED
               AND SHALL BE ESCROWED IN AN AMOUNT UP TO
               $3,628,227 USD.



       Pending before the Court is Emergency Motion for Temporary Restraining Order

Preliminary Injunction and Prejudgment Attachment by Defendant Daniel W Hendriks. ECF 21.

A conference/hearing was held on June 24, 2020 regarding Defendant’s request. After having

considered Defendant’s Motion and all other arguments and evidence submitted by the parties, the

Court hereby ORDERS as follows:

       The Court GRANTS IN PART Defendant’s Motion for Temporary Restraining Order.

Funds up to $3,628,227 USD derived from the asset sale to The Brandt Group of Companies by

Plaintiffs, or any of Plaintiffs affiliated, subsidiary or related entities, shall be held in escrow and

                                                   1
Case: 3:19-cv-00158-TMR-SLO Doc #: 25 Filed: 06/25/20 Page: 2 of 2 PAGEID #: 441




not be used or distributed pending further Order from this Court.1 Rather than enjoin the sale,

based on Defendant’s request, the Court will enjoin use or disbursement of the escrowed amount

until Defendant’s shares are fully paid and redeemed. Should it appear that the escrowed amount

exceeds the amount necessary to fully satisfy the amount Defendant could be owed, Plaintiffs may

apply to release those portions of the proceeds.

        The Court also GRANTS Defendant’s Motion for Prejudgment Attachment and attaches

the Defendant’s claim to the proceeds from the sale up to the $3,628,227 USD to the extent they

are deposited in a bank or financial institution with a branch or office located here in Ohio.

        This matter will be set for an evidentiary hearing on the Preliminary Injunction and

Prejudgment Attachment, following the completion of the discovery requested by Defendant.

The parties shall engage in the expedited discovery requested by Defendant, and likewise,

Defendant shall provide reasonable discovery, if any, requested by Plaintiffs.                       Should any

discovery disputes occur, the parties shall confer, and if no resolution can be reached, notify the

Court of the dispute in writing, and appear for a telephonic hearing to address the subject discovery

dispute. No bond is ordered. IT IS SO ORDERED.

        DONE and ORDERED in Dayton, Ohio, this Thursday, June 25, 2020.




                                                                            s/Thomas M. Rose
                                                                    ________________________________
                                                                            THOMAS M. ROSE
                                                                    UNITED STATES DISTRICT JUDGE


1 The Parties agree that, at minimum, Defendant is entitled to an award of 100% of the book value of his company
shares. Defendant asserts that as of October 31, 2018, this amounted to $3,301,266.00. Defendant further asserts
that $326,961.00 interest would be owed as of June 25, 2020. While Defendant asserts that this comes to a total of
$3,628,277.00, this appears to be a typo. The Court has thus limited the attachment to $3,628,227 USD.

                                                         2
